DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2019 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical element … arranged to” in claims 25-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification renders clear that the applicant does not explicitly define the term. Indeed there is only one example of the term being applied to any structure and this comes from [0080] (citing the PGBUB US 20140316237 A1 of the instant application, hereafter merely the specification) which is an extension of the optical fiber with a particular core configuration. However, this section clearly and explicitly states that it only applies “In this particular example” per se rendering unclear whether or not this is intended to limit the term in general (as needs to be done to make this a proper means) and making unclear whether or not this should be treated as implicit disclosure of the optical element. Therefore and for examination purposes the examiner will treat any fiber arrangement along the lines of [0080] and/or any other structure capable of the claimed function of transmitting and receiving light as the optical element.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “optical element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In specific the disclosure never clearly links the functions to a specific structure. Indeed the specification never defines the term at all nor contains any discussion of what is or is not appropriate for performing the functions. While the applicant’s right to define means by way of examples is acknowledged by the examiner the examiner notes that instead of providing plural examples and adequate description of why the exemplary embodiments constitute the means the applicant has instead only a sole structural instance given in the specification at [0080] and that this citation renders 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030045798 A1 by Hular et al. (hereafter Hular, previously of record) further in view of US 20060058592 A1 by Bouma et al. (hereafter Bouma, previously of record).

Regarding claim 1, Hular teaches a method for characterizing a mechanical property of biological tissue (for characterizing properties in general see Hular’s Abstract, for this being mechanical properties such as elasticity see Hular [0082] or refer to the 103(a) rejection below), the method comprising the steps of:
providing the biological tissue having a deformable portion (Fig. 3 biological tissue; wherein any and all tissues are by definition deformable and wherein this is also a needle probe that actively deforms the tissue per se, e.g. see the Abstract as referenced above);
providing a device having an insertion portion having a tip that is arranged for insertion into the deformable portion … (see Hular Figs. 1-2 noting that needle 14 is inserted into the deformable portion 30), the device further comprising an optical fiber portion that is configured to transmit electromagnetic radiation from the device into the deformable portion and to receive electromagnetic radiation backscattered from a location within the deformable portion (see Hular Figs. 3-4 noting the light being transmitted through fibers into the tissue and backscattered to the receiver is clearly depicted and/or see for example [0060] wherein it is explicitly stated that this can operate via backscatter), the optical fiber portion being connected to an optical processing system configured to emit the electromagnetic radiation and detect the backscattered electromagnetic radiation (see Hular Fig. 3 noting the source and detector and their connection to the insertion portion (probe) as depicted and [0043]-[0047] noting that this is a needle for insertion into the patient, see also [0012] or [0038] stating that the invention comprises a processing module and is used during insertion per se); 

emitting the electromagnetic radiation using the optical processing system (see Hular Fig. 3 and note that the light source has arrows (light) being emitted therefrom and see also [0103] which stipulates that the control module (aka optical processing system) comprises the source, detectors, and computer to control them); 
transmitting the electromagnetic radiation to the location within the deformable portion using the optical fiber portion while the deformable portion is being deformed by movement of the insertion portion (the emitting is simply taught in many places, for example Hular [0056] which as best understood teaches the limitations and is depicted in Fig. 3; moreover, the invention is for use with myriad sensor types (e.g. Hular [0052], [0059], [0065], and [0069]) of which one is elasticity sensors as per [0082] thus the limitation is taught in a second way. Lastly, this is also addressed in the 103(a) analysis below);
receiving the backscattered electromagnetic radiation from the location within the deformable portion (see Hular Fig. 3 and note that the arrows (light) are received by the insertion portion);
detecting the backscattered electromagnetic radiation from the location within the deformable portion in response to the emitted electromagnetic radiation using the optical processing system; processing the detected electromagnetic radiation to derive information indicative of a deformation of the deformable portion resulting from moving the insertion portion of the device within the deformable portion of the biological tissue (regarding these together, see Hular’s paragraphs [0047], [0052]-[0056] 
identifying a displacement of the biological tissue relative to a position of the tip of the insertion portion, … the displacement of the biological tissue being associated with the mechanical property of the biological tissue (Hular: analysis to characterize a tissue in general is taught in many places such as [0101], [0103], [0106], etc., and that the analysis can characterize a mechanical property per se is taught in [0082] through the inclusion of an elasticity/stiffness sensor and Hular’s probe emanates radiation from the tip of a probe such that all measurements are taken relative to the probe tip; alternatively this is addressed in the 103(a) analysis below).
While Hular teaches the foregoing, Hular does not teach that the identifying is done “using the information derived from the detected electromagnetic radiation” per se. Specifically, while Hular is optical based and capable of including stiffness/elasticity sensors which function to characterize the tissues by their mechanical property of elasticity, Hular does not go into detail about this embodiment and therefore fails to explicitly teach the limitation in question.
However, Bouma in the related field of optical tissue imaging (Abstract) teaches the particulars of an optical stiffness/electrography probe/sensor configuration including those claim limitations discussed above (Abstract or myriad places such as [0002], [0014], [0016], [0041], [0043], [0045], [0055], [0061] [0070], [0094], [0097] etc. where the use of multiple stress/deformation level data and measuring a change renders inescapably clear that the propagating radiation is affected by mechanical properties and that this is analyzed and that, in light of the application of forces not native to the system in some embodiments, that the combination would be responsive to the deformation due to the movement of the inserted portion) and further goes on to teach that such an arrangement has particular advantages ([0014] this type of sensing improves upon the resolution and sensitivity of other electrography sensors; [0022] allows for sharp spatial gradients in strain or modulus to be preserved; 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the invention of Hular with the elasticity/stiffness sensor and associated methodology of the type taught by Bouma in order to reap the above ascribed advantages thereof.
Furthermore, the newly added limitation “the insertion portion comprising at the tip a surface that has a coating that is arranged to decrease friction between the insertion portion and the deformable portion compared with friction between the insertion portion and the deformable portion without the coating” was omitted from the foregoing by ellipsis because neither Hular nor Bouma teach the use of a coating for decreasing friction. 
However the examiner notes that this feature is old and well known in the art. In particular it is old and well known in general, and at least in the medical device arts, that one can modify the coefficient of friction with a surface treatment which has the well-known advantage of allowing a controllable level friction between components. See MPEP 2144.03.
Therefore it would have been prima facie obvious to a person having ordinary skill in the art at the time of invention to modify the insertion portion of Hular with a surface treatment in order to advantageously afford control of the coefficient of friction.

Regarding claim 2, Hular and Bouma teach that the invention further comprises:
detecting the backscattered electromagnetic radiation in response to the emitted electromagnetic radiation during and after the deformation at the location within the deformable portion of the material using the optical processing system; and comparing a quantity indicative of the backscattered electromagnetic radiation detected during the deformation with a quantity indicative of the backscattered electromagnetic radiation detected after the deformation to produce a result that is 

Regarding claim 4, Hular and Bouma teach that the mechanical property is one of: an elasticity, a viscosity and a viscoelasticity (Hular: [0082] elasticity; Bouma: [0002]). 

Regarding claim 6, Hular and Bouma teach that the insertion portion of the device comprises an elongate body and a flat end in a plane perpendicular to a longitudinal axis of the elongate body (Hular: see Fig. 3 as depicted or note [0018] or [0045] wherein the tip can be blunt per se). 

Regarding claim 7, Hular and Bouma teach that moving the insertion portion within the deformable portion of the biological tissue comprises advancing and/or retracting and/or rotating the insertion portion in one or more direction(s) within the deformable portion of the biological tissue (Hular: [0012]-[0013] and [0100] show this being inserted and pushed into the body thus at least advancing, also the combination requires two stress/deformation levels as discussed above in the modification to incorporate Bouma so as to render prima facie obvious advancing or retracting or otherwise causing a frictional or expansion based stress/deformation in the tissue to facilitate measurement). 

Regarding claim 9, Hular and Bouma teach that the method comprises characterising the biological tissue as healthy or diseased tissue based on the characterised mechanical property of the tissue (Hular: characterized tissue as healthy or diseased as per [0125]-[0127] and does so using multiple datasets 

Regarding claim 10, Hular and Bouma teach that the method further comprises providing an acoustic or visual indication (Hular: [0038], [0042], [0108], [0117], etc.; Bouma: Figs. 2-5 and 15 all end in a display of the data, all sections reference this being used for display to the user etc.) of a presence of diseased tissue based on the characterised mechanical property (see rejection of claim 9, incorporated by reference). 

Regarding claim 11, Hular and Bouma teach that the method is conducted during surgery of a patient to characterize a diseased tissue based on the characterized mechanical property (Hular: this is a surgery by ordinary meaning given the invasive nature of the needle probe, also is for breast surgery applications as per [0002]-[0011], or otherwise as best understood the method can be practiced whenever so long as it’s on a tissue of a patient; Bouma: as best understood this is for surgical procedures as well given the invasive, and in many embodiments cardiovascular, nature of the invention). 

Regarding claim 12, Hular and Bouma teach that invention further comprises characterising the diseased tissue based on the characterised mechanical property of the tissue (as best understood see the rejection of claim 9 above which fully covers this; alternatively see Hular: characterized tissue as healthy or diseased as per [0125]-[0127] and does so using multiple datasets including mechanical property data as per the Abstract in light of [0082]; alternatively, see Bouma: [0002] in light of [0015], [0041], [0046] 

Regarding claim 13, Hular and Bouma teach that the invention further comprises identifying a location of the diseased tissue based on the characterized mechanical property (Hular: [0016], [0042] and [0063], [0101] all cover locating the tissue based on their measured properties and as per [0082] this includes using elastograpic data; Bouma: [0078]-[0079], [0082], [0091][0109] cover locating the tissue and volume imaging). 

Regarding claim 21, Hular and Bouma teach positioning the device relative to the biological tissue (see Hular’s [0125] noting that the invention is used during insertion); determining whether the biological tissue at the location includes cancerous tissue based at least in part on the displacement of the biological tissue relative to the position of the tip of the insertion portion (see Hular’s [0001] and [0082] noting that the invention is for identifying cancerous tissues and includes elastographic measurements (i.e. is based at least in part on displacement of the biological tissue by the probe/it’s tip) respectively; alternatively or additionally the examiner notes that the modification to include processing of Bouma made in regards to claim 1 above which is incorporated herein to teach this as well, with Bouma only missing that it is the tip per se that causes the displacement); and defining the delineation of the cancerous tissue based on a plurality of determined displacements of the biological tissue at a plurality of different locations (Hular determines the size and boundaries of the tumor as addressed in [0125]-[0127] and/or as further discussed in Fig. 1C in light of [0042] paired with [0103]).


However, this is the mere duplication of a well-known element of the surface coating see MPEP 2144.04(VI-B).
Therefore it would have been prima facie obvious to a person having ordinary skill in the art at the time of invention to modify the insertable portion of Hular with multiple coatings along the length as a matter of simple duplication of the above obviated coatings.

Regarding claim 25, Hular teaches: 25. A device for characterising a mechanical property of biological tissue, a portion of the biological tissue being deformable (for characterizing properties in general see Hular’s Abstract, for this being mechanical properties such as elasticity see Hular [0082] or refer to the 103(a) rejection below, for being deformable note Hular’s Fig. 3’s biological tissue; wherein any and all tissues are by definition deformable and wherein this is also a needle probe that actively deforms the tissue per se, e.g. see the Abstract as referenced above), the device comprising:
an insertion portion for insertion into the deformable portion of the biological tissue, the insertion portion having a surface arranged to deform the deformable portion (see Hular Figs. 1-2 noting that needle 14 is inserted into the deformable portion 30));
an optical element positioned on or in the insertion portion and arranged to transmit electromagnetic radiation from the device into the deformable portion of the biological tissue and to tissue (as best understood, the element in question is best read on by an optical fiber or a particular fiber extension. As such this can be seen to be taught by Hular in many ways. For example the end face/window of the optical fiber shown in Figs. 1-2, or the fiber optic probe of Fig. 3, or even the fiber optic splitter/coupler 420 of Fig. 4 which is connected to the source and detector by optical fibers and transmits (though yet more optical fibers, the emission/reception not being limited to being direct) the light to the tissue etc. as these are “elements” involved in the emission and reception of light from the tissue which receive and distribute the light to the source/detector via optical fibers. In each instance the examiner has based their interpretation of the claimed element based on the sole specified embedment, but the examiner also notes that a prima facie case of equivalency under MPEP 2183 exists for any structure/portion of a structure that performs emission and reception of any light (or would be fully capable of transmitting or receiving light) because this prima facie meets the limitations of MPEP 2183 (A) and (C) and since there is nothing that is per se excluded by the specification (e.g. MPEP 2183 (B) has no clear applicability to anything the examiner could choose since the specification does not explicitly define the term and the only embodiment is a limited example per se) and because this is the only functionality ascribed to the element. Likewise it is pertinent to note for compact prosecution purposes that this actually boils down to being read on by any structure that is merely transparent to at least one wavelength of light as the remaining clauses are inherent (i.e. since a lens, optical fiber, transparent structure, or the like would be fully capable of transmitting and receiving light entirely regardless of where they are located/what motion is going on around them since this isn’t a method and we are only discussing the material’s properties/capabilities));
 (see Hular Figs. 3-4 noting the light being transmitted through fibers into the tissue and backscattered to the receiver is clearly depicted and/or see for example [0060] wherein it is explicitly stated that this can operate via backscatter) and an optical processing system configured to emit the electromagnetic radiation and detect the backscattered electromagnetic radiation (see Hular Fig. 3 noting the source and detector and their connection to the insertion portion (probe) as depicted and [0043]-[0047] noting that this is a needle for insertion into the patient, see also [0012] or [0038] stating that the invention comprises a processing module and is used during insertion per se); and
an electronic processor (see Hular’s Fig. 4 part “computer” or see Fig. 8 parts 840 and 870 in light of [0106] and [0108]) configured to identify a displacement of the biological tissue relative to a position of the tip of the insertion portion …, the displacement of the biological tissue being associated with the mechanical property of the biological tissue (Hular: analysis to characterize a tissue in general is taught in many places such as [0101], [0103], [0106], etc., and that the analysis can characterize a mechanical property per se is taught in [0082] through the inclusion of an elasticity/stiffness sensor and Hular’s probe emanates radiation from the tip of a probe such that all measurements are taken relative to the probe tip; alternatively this is addressed in the 103(a) analysis below), …
While Hular teaches the foregoing, the examiner omitted a limitation by ellipsis as Hular does not teach that the identifying is done “using the information derived from the detected electromagnetic radiation” per se. Specifically, while Hular is optical based and capable of including stiffness/elasticity sensors which function to characterize the tissues by their mechanical property of elasticity, Hular does not go into detail about this embodiment and therefore fails to explicitly teach the limitation in question.
(Abstract) teaches the particulars of an optical stiffness/electrography probe/sensor configuration including those claim limitations discussed above (Abstract or myriad places such as [0002], [0014], [0016], [0041], [0043], [0045], [0055], [0061] [0070], [0094], [0097] etc. where the use of multiple stress/deformation level data and measuring a change renders inescapably clear that the propagating radiation is affected by mechanical properties and that this is analyzed and that, in light of the application of forces not native to the system in some embodiments, that the combination would be responsive to the deformation due to the movement of the inserted portion) and further goes on to teach that such an arrangement has particular advantages ([0014] this type of sensing improves upon the resolution and sensitivity of other electrography sensors; [0022] allows for sharp spatial gradients in strain or modulus to be preserved; [0109] allows for more accurate interpretation of strain measurements for comparison between lesion types; etc.).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the invention of Hular with the elasticity/stiffness sensor and associated methodology of the type taught by Bouma in order to reap the above ascribed advantages thereof.
Furthermore, the newly added limitation “wherein the insertion portion has a tip and comprises at the tip a surface that has a coating arranged to decrease friction between the insertion portion and the deformable portion compared with friction between the insertion portion and the deformable portion without the coating.” was also omitted from the foregoing by ellipsis because neither Hular nor Bouma teach the use of a coating for decreasing friction. 
However the examiner notes that this feature is old and well known in the art. In particular it is old and well known in general, and at least in the medical device arts, that one can modify the coefficient of friction with a surface treatment which has the well-known advantage of allowing a controllable level friction between components. See MPEP 2144.03.


Regarding claim 26, Hular further teaches: 26. The device of claim 25, wherein the insertion portion of the device comprises an elongate body and a flat end in a plane perpendicular to a longitudinal axis of the elongate body (Hular: see Fig. 3 as depicted or note [0018] or [0045] wherein the tip can be blunt per se).

Regarding claim 27, Hular further teaches: 27. The device of claim 25, wherein the optical fibre is arranged for transmission of the electromagnetic radiation to the optical element (as best understood and depending on which element of Hular is the optical element, see Hular’s Figs. 1-2 or Fig. 3 or Fig. 4 noting that the fiber optic end terminus in Figs. 1-2 are arranged to receive light from the fiber, that the optic probe of Fig. 3 is arranged to receive light from the fiber connected to the light source, or that the fiber optic splitter/coupler of Fig. 4 part 420 is arranged to receive light from the fiber connected to the light source).

Regarding claim 28, Hular and Bouma teach the basic invention as given above in regards to claim 25 but even as modified by the official notice this would not necessarily encompass multiple surface coating sections and thus would fail to teach: “28. The device of claim 25, wherein the insertion portion includes an elongate body with an exterior surface, wherein the exterior surface of the elongate body includes a friction-influencing coating with a plurality of different coating portions at different locations along a length of the elongate body, wherein each different coating portion of the plurality of different coating portions provides a different friction-influencing property such that friction between 
However, this is the mere duplication of a well-known element of the surface coating see MPEP 2144.04(VI-B).
Therefore it would have been prima facie obvious to a person having ordinary skill in the art at the time of invention to modify the insertable portion of Hular with multiple coatings along the length as a matter of simple duplication of the above obviated coatings.

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The newly added claim amendments clarify how the measurements and processing to identify the interfaces between different tissues are performed by the invention. While external compression of tissue and measuring at elastic properties at different compression depths has been done in other fields, particularly ultrasonic elastography, the specific structures for piercing and step of piercing the body with a needle probe found in claims 25 and 1 respectively as well as the given the optical nature of the instant invention gives not clear path to combining any ultrasonic teachings with the previously applied arts of Hular or Bouma and the examiner was unable to find or find art to obviate the newly claim .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In more detail and in order to best compact prosecution the examiner notes that these arguments are moot (not convincing) and therefore it may be helpful to include the following information as the examiner’s reasons for removing Golba do not preclude Golba being utilized in the future. 
Specifically and regarding the new limitation that the coating be at the tip, the examiner notes that the best rejection is no longer to use Golba and therefore has removed the rejection which the applicant argues against. This is because Golba was initially chosen based on the contents of old claim 18 and based on the specification which uses multiple coating sections but is otherwise irrelevant to the contents of claims 1 and 25 which are drafted more broadly. The examiner also notes that a rejection featuring Golba is technically still a  valid grounds of rejection, as broadest reasonable interpretation (BRI) of “tip” includes more than merely the very apex of the needle, but it is clear that this is less than the best reference, despite its strengths in rejecting what is specified, and since none of this is being examined at this juncture in the cited claims and since using the Golba art serves as a source of argument without materially adding to the rejection for two reasons: First since Golba prefers not to coat the apex of the needle the applicant has correctly pointed out that one reading of the term “tip” is the apex of the needle and argues this should be the given meaning. The examiner could counter this by (validly) stating that the BRI of “tip” is not merely the apex of the needle but rather the end portion and 
“The use of lubricant on the surface of hypodermic needles in combination with very well sharpened needles also significantly reduces both the peak penetration force and the drag force. When the reductions by lubrication of the peak penetration force and the drag force of the needle are coupled with the short duration resultant from the high penetration rate, a patient's perception of the painfulness of the penetration is generally significantly reduced. As a result, almost all single-use sterile 
Therefore it is rather clear that the examiner’s previously issued 103(a) rejection for this feature, which was unchallenged and therefore admitted prior art, fully and adequately rebuts the claimed terminology both by its nature and even by the same art the applicant argues should not be applied due to the claim amendment so as to form a superior grounds of rejection.
With that established it is pertinent to address the applicant’s remaining arguments on page 10 which argue that claim 25 contains the same limitation and is allowable for the same reason and the argument for patentability by virtue of dependency. In this instance the examiner is not convinced of claim 25’s patentability for the same reason that claim 1 has been further rejected above and therefore declines to hold any claim patentable by its mere dependency.
Additionally and in order to compact prosecution yet further the examiner notes that some of these dependent claims are in fact patentable over the prior art, though this is related to their own merits and not due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793